 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   CASE NO. 2:18-CR-95 TLN
11
                               Plaintiff,        STIPULATION AND ORDER TO CONTINUE
12                                               DEFENDANT’S SENTENCING HEARING
                          v.
13                                               DATE: January 9, 2020
     JAVONTAE D. RUCKER,                         TIME: 9:30 a.m.
14                                               COURT: Hon. Troy L. Nunley
                               Defendant.
15

16

17         Pursuant to an agreement between the parties, and the probation officer, Defendant
18 Javontae Rucker, respectfully requests the Court to continue sentencing to March 19, 2020, at

19 9:30 a.m. and to adopt the following schedule for Disclosure and Sentencing in the above-

20 referenced matter:

21

22

23

24

25

26

27

28

                                                  1
 1   Judgment and Sentencing date:                                         March 19, 2020 at 9:30 a.m.
 2   Reply or Statement of No Opposition and any                                            March 12, 2020
     Sentencing Memos:
 3

 4   Motion for Correction Filed:                                                     February 18, 2020

 5   A Pre-Sentence Report with responses to                                          February 11, 2020
     Informal objections shall be filed with the court
 6   and disclosed to counsel no later than:

 7   Counsel’s written objections to the Pre-                                          February 4, 2020
     Sentence report shall be delivered to the
 8   Probation Officer and opposing counsel no
     later than:
 9

10   The Pre-Sentence Report is due no later than:                                     January 21, 2020

11

12
     Dated: December 20, 2019                            MCGREGOR W. SCOTT
13                                                       United States Attorney
14
                                                  By: /s/ ROSANNE L. RUST
15                                                    ROSANNE L. RUST
                                                      Assistant United States Attorney
16
     Dated: December 20, 2019
17

18                                                By: /s/ TIM ZINDEL
19                                                    TIM ZINDEL
                                                      Assistant Federal Defender for
20                                                    defendant
                                                      Javontae D. Rucker
21

22
                                                 ORDER
23
           IT IS SO ORDERED this 20th day of December, 2019.
24

25

26

27                                                           Troy L. Nunley
                                                             United States District Judge
28

                                                     2
